Cite as 2016 Ark. App. 553


                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CV-16-289
                                               Opinion Delivered   NOVEMBER 16, 2016

CRISTOBAL MANCIA                       APPEAL FROM THE BENTON
                                       COUNTY CIRCUIT COURT
                             APPELLANT [NO. 04CV-15-1105]
V.
                                               HONORABLE BRAD KARREN,
BRUCE JAMESON BENNETT                          JUDGE

                                APPELLEE APPEAL DISMISSED


                            DAVID M. GLOVER, Judge

       In 2007, Cristobal Mancia hired Bruce Bennett to represent him in a criminal case.

On July 29, 2015, Mr. Mancia filed a complaint against Bennett “for legal malpractice for

failure to perform services as promised and for fraud.” He sought $10,000 as reimbursement

of all funds paid to Bennett and punitive damages to be determined by a jury. Bennett

moved to dismiss the complaint pursuant to Rule 12(b)(6) of the Arkansas Rules of Civil

Procedure, contending the statute of limitations had run on Mr. Mancia’s claims. The trial

court entered its initial order on January 19, 2016, concluding that all applicable statutes of

limitation had expired prior to the filing of the complaint. That initial order was

subsequently vacated so the trial court could consider Mr. Mancia’s response to the motion

to dismiss. On February 4, 2016, the trial court entered a second order dismissing Mr.

Mancia’s complaint with prejudice. Mr. Mancia filed his pro se notice of appeal on February

10, 2016. In it, he designated the vacated January 19, 2016 order as the order from which
                                 Cite as 2016 Ark. App. 553

he was appealing. The February 4, 2016 order was not specified. We dismiss the appeal for

failure to substantially comply with Rule 3(e) of the Arkansas Rules of Appellate Procedure.

       Rule 3(e) provides in pertinent part, “A notice of appeal or cross-appeal shall: . . .

(ii) designate the judgment, decree, order or part thereof appealed from[.]” We require

substantial compliance with the procedural steps set forth in Rule 3(e). See, e.g., Duncan v.

Duncan, 2009 Ark. 565; Smith v. Freeman, 2014 Ark. App. 569. Whether an appellant has

filed an effective notice of appeal is always an issue before the appellate court, and absent an

effective notice of appeal, we lack jurisdiction to consider the appeal and must dismiss it.

Lindsey v. Green, 2010 Ark. 118, 369 S.W.3d 1. A notice of appeal must designate the

judgment or order appealed from, and an order not mentioned in the notice of appeal is not

properly before an appellate court. Id.; see also Lovan v. Lovan, 2015 Ark. App. 515; Todd v.

State, 2015 Ark. App. 356, 465 S.W.3d 435; Brown v. United Bank, 2014 Ark. App. 643. In

Lovan, supra, the notice of appeal designated an August 14, 2014 order as the one from

which appellant was appealing. We explained that strict compliance under Rule 3(e) is not

always necessary but that we do require substantial compliance. We further explained,

       Normally, where an appellant attempts to designate the order and simply
       misidentifies the order by date, our courts will find substantial compliance.
       However, this case does not involve accidental inaccuracy. A close look at the record
       reveals that the court entered an order for child support against appellant on August
       14, 2014. The notice of appeal specifically references that order. Appellant has failed
       to file a notice of appeal from the custody order or the deemed denial of her motion
       for reconsideration or new trial. Therefore, we lack jurisdiction and must dismiss.

Lovan, 2015 Ark. App. 515, at 2–3.

       Here, the only order designated in the notice of appeal was the January 19, 2016

order that was vacated. The final order of February 4, 2016, was not designated in any


                                               2
                                Cite as 2016 Ark. App. 553

fashion. Therefore, the notice of appeal did not designate a nonexistent order, and there

was no scrivener’s error. Accordingly, Mr. Mancia has failed to “designate the judgment,

decree, order or part thereof appealed from,” and without at least substantial compliance

with the Rule 3(e) procedures, we must dismiss for lack of jurisdiction.

       Appeal dismissed.

       VIRDEN and WHITEAKER, JJ., agree.

       Christobal Mancia, pro se appellant.

       Herbert C. Southern, for appellant.




                                              3